Name: Commission Regulation (EEC) No 1261/83 of 20 May 1983 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 133/49 COMMISSION REGULATION (EEC) No 1261/83 of 20 May 1983 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 427/81 the words 'until the end of the 1982/83 marketing year' are hereby replaced by the date '31 July 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (a) thereof, Whereas Commission Regulation (EEC) No 427/81 ('), as last amended by Regulation (EEC) No 230/83 (2), authorized Greece to suspend the entire customs duties applicable on beef and veal products from other Member States until the end of the 1982/83 marketing year ; whereas the situation on the beef and veal market in Greece is still one of heavy demand and high prices ; whereas, in consequence , this authoriza ­ tion should be extended until 31 July 1983 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 47, 20 . 2 . 1981 , p . 20 . P) OJ No L 27, 29 . 1 . 1983, p . 27 .